Citation Nr: 1415910	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as based on personal assault.

4.  Entitlement to an initial compensable rating for residuals of a bilateral mandible fracture.

5.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee.

7.  Entitlement to service connection for a dental disability for purposes of establishing eligibility for VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The October 2009 rating decision granted service connection for left and right chondromalacia patella and assigned separate 10 percent ratings effective March 31, 2009.  This rating decision also granted service connection for residuals of bilateral mandible fracture and assigned a 0 percent rating effective March 31, 2009.  This rating decision also denied service connection for a low back disability.  The Veteran appealed the denial of service connection for the low back disability and the disability ratings that were assigned for the service-connected disabilities.

The December 2009 rating decision denied service connection for bilateral carpal tunnel syndrome.  

The July 2010 rating decision denied service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD due to personal assault.

In October 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Nashville RO.  A transcript of this hearing was prepared and associated with the claims file.

In April 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and an acquired psychiatric disability, and entitlement to increased ratings for residuals of a bilateral mandible fracture and bilateral chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, chronic lumbar strain first manifested during active duty service and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbar strain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a chronic lumbar strain, any error by VA in complying with the requirements of VCAA is moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a low back disability that has been diagnosed as chronic lumbar strain.  He essentially contends that this disability originated during boot camp and has persisted since service.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records contain ample evidence of in-service low back complaints.  First, however, the Board notes that the Veteran's July 1979 induction examination report reflects that his spine was clinically normal on examination.  He expressly denied any history of, or current, recurrent back pain on his July 1979 medical history report.  

Service treatment records reflect that he sought treatment for low back pain in January 1980, October 1980, April 1981, May 1981, July 1981, and September 1981.  

The January 1980 record notes that the Veteran "has [history] of back pain since boot camp" and that he "injured [his] back falling down ladder on night of collision with other ship."  It was noted that the pain had recurred several different times, and it was treated with Norgesic Forte analgesic balm.  Following examination, an impression of chronic low back muscle spasms was given, and treatment with medication, a "low back muscle program," and twice daily Whirlpools was directed.  

An October 1980 record notes the Veteran had a follow up appointment for his back.  Another record from that month notes that the Veteran had been going to physical therapy but that he felt it was no longer giving him any benefit.  He continued to have lumbar paraspinous spasms, right greater than left.  It was noted the Veteran would receive an injection in the area of greatest tenderness.  

An April 1981 record notes that the Veteran had increasing symptoms in his low back.  A May 1981 record suggests that the Veteran's low back pain may have resulted from a low back injury that existed prior to service.  

A July 1981 record notes that the Veteran complained of low back pain and that he had spasms in the lumbar area.  His range of motion was fair but it produced increased pain.  There was pain on palpation of the lower lumbar area.  The Veteran was assessed as having a lumbar strain.  Another July 1981 record notes that the Veteran had low back pain that bilaterally radiated into his left leg and left knee.  It was eased somewhat by lying down.  It was noted that his pain had gradually worsened over the last two years.  There was no weakness or numbness and no bowel or bladder dysfunction.  There was no back spasm.  Straight leg raise was negative, and neurological examination was intact.  The Veteran was assessed as having a mild muscular strain.  He was to be instructed on proper body positioning when lifting.  Another July 1981 record notes that the Veteran had a muscular strain in his back, while a fourth July 1981 record notes recurrent low back pain.  

A September 1981 record notes that the Veteran complained of chronic, intermittent back pain.  On examination, there was tenderness, but there was no spasm or deformity of the paralumbar muscles.  The Veteran was diagnosed with "chronic/acute low back pain."

Post-service medical evidence includes multiple records showing treatment for lumbar strain.  A May 2002 private medical record reflects that lumbar spine x-rays were normal.  An August 2005 private medical record reflects an assessment of lumbar strain.  

A July 2009 VA examination report notes that the Veteran reported having pain in his back after falling off of a ladder during a collision with another ship that occurred in 1979.  Review of his records reflects that he did have some pain prior to this incident that started in boot camp.  The Veteran reported that he has had low back pain ever since being in service, and that it had radiated down both legs for the past several years.  The examination report describes the Veteran's symptoms in more detail.  It reflects that a physical examination was conducted and that x-rays were performed.  The x-rays showed good alignment with well-maintained disc spaces.  The examiner diagnosed mild lumbar strain.  

With respect to an etiology opinion, the July 2009 VA examiner noted that the Veteran has had multiple episodes of lumbar strain and that the Veteran currently has lumbar strain with no obvious neurological manifestations.  The examiner noted that "[l]umbar strain is kind of a recurring problem, not necessarily a problem that is chronic."  The examiner noted that, while the Veteran "[c]ertainly ... did have lumbar strain while in the service, ... it is less likely than not that his service is the cause of his current back condition."  The examiner's rationale for this opinion was that the Veteran "had no documented fractures, disk herniations, etc."  

An October 2009 VA medical record notes that the Veteran has had intermittent back pain for 19 years, while a November 2009 record notes that he has complained of back pain for "several years."  Another November 2009 record notes that the Veteran reported he has had back pain since the military.  

A January 2010 VA MRI was normal except for a very small osteophyte anterior to the L5-S1 disc space. 

A February 2010 VA medical record notes that the Veteran complained of a back injury that began in service, and that he has had pain for 30 years.  This record reflects that an MRI had shown minimal degenerative joint disease.  

A February 2010 medical evaluation that was performed in connection with his Social Security Administration (SSA) benefits claim notes that the Veteran has had back problems since approximately 1980.  He reported that "he may have injured his back while he was in the military when he fell off steps."  He described his low back symptoms and underwent physical examination.  The physician diagnosed radicular lumbar pain with decreased range of motion.  

A September 2010 VA nerve conduction study notes an impression of bilateral lumbosacral intraspinal canal lesions (radiculopathies).  The physician noted that the Veteran developed low back pain around 1981.  

At his October 2010 DRO hearing, the Veteran described having injured his back when doing pushups in boot camp (with the drill sergeant sitting on his back) and when he fell off of a ladder.  

An October 2010 VA medical record notes that the Veteran reported that he was aboard a ship in the Navy in July 1979 when a civilian ship collided with his ship, which was anchored in the port.  He reported that he was on a ladder at that time and fell down from the top of the ladder to the bottom.  He reported that he landed forward on the deck and jammed his knees into his chest.  He then went to sickbay and began getting treatment for chronic low back pain with spasm.  It was noted that the Veteran received lumbar spinal injections and oral medications for pain while in service.  The VA physician noted that there is a persistent diagnosis of chronic low back pain with spasm.  EMG/nerve conduction studies showed bilateral lumbosacral intraspinal canal lesions.  

A December 2010 private medical consultation (performed by the VA physician who conducted the September 2010 EMG) notes that the Veteran reported that he developed lower back pain during boot camp while doing pushups with a drill sergeant seated on his back.  The pain was non-radiating and not associated with sensory or motor abnormalities.  Approximately one year later, in January 1980, another ship struck the Veteran's ship while the Veteran was at the top of a ladder.  The Veteran fell from the ladder, landing on his knees and falling forward (torso flexion).  The next day, on awakening, he had severe, centrally-located lower back pain.  He reported that "the pain never resolved and periodically was worse."  The Veteran described his current symptoms, and the physician described the Veteran's service treatment records and postservice medical records.  An examination was performed.  The physician diagnosed bilateral lumbosacral radiculopathies.  

At his April 2012 Board hearing, the Veteran described injuring his back during boot camp, when the drill sergeant would stand on his back while he was doing pushups.  He also described having injured his back when falling down the ladder aboard ship.  He described the treatment he received in service and how he would treat his back with heat and painkillers.  He also reported that his current back pain is the same type of back pain he had while in service.  He reported that he was a maintenance mechanic after service but that he never injured his back while performing that job.  

Based on the above, the Board finds that, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for a chronic lumbar strain is warranted.  The Board finds that the Veteran's service treatment records contain ample evidence of his in-service back injuries and treatment.  The Board notes that the Veteran was diagnosed with lumbar strains during service and was specifically found to have a chronic lumbar spasm.  The Board further finds that, while he is a layperson, the Veteran is competent to testify that the low back pain that he currently experiences is the same type of pain that he experienced during service, and that he has experienced this same pain ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds that the Veteran's reports of chronicity of pain since service have been consistent, and the Board finds no reason to doubt their credibility.  

In granting this claim, the Board acknowledges that the only medical opinion of record ultimately weighs against the grant of service connection.  The Board will not, however, deny the Veteran's claim based on the rationale that recurring lumbar strains are not necessarily chronic disabilities.  The Board notes that the Veteran was diagnosed with a chronic lumbar spasm during service and finds the Veteran's reports of having had his in-service symptoms ever since his service to competently establish the chronicity of his current lumbar strain.  The Board notes that the examiner did not indicate the significance of the fact that the Veteran had no documented fractures or disc herniations and the relationship between those disorders and lumbar strain.  While the Board does accept the July 2009 VA examiner's opinion, the Board finds that its probative value is matched by that of the consistent disability picture that is demonstrated in the Veteran's service treatment records, his lay description of his symptoms in service and following service, and his current VA and private medical records.

In short, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for chronic lumbar strain is warranted.  



ORDER

Entitlement to service connection for chronic lumbar strain is granted.


REMAND

The Veteran has also claimed entitlement to service connection for bilateral carpal tunnel syndrome and for an acquired psychiatric disability, to include PTSD and major depressive disorder, to include as based on personal assault.  Furthermore, the Veteran has requested the assignment of an initial compensable rating for residuals of a bilateral mandible fracture, as well as ratings in excess of 10 percent for chondromalacia patella of the left and right knees.  

First, the Board notes that the record contains indications that the service treatment records may be incomplete.  In April 2009, a request for the Veteran's service treatment records was sent to the National Personnel Records Center (NPRC).  The response from later that month notes "all available service treatment records located on microfiche enclosed, best available copies.  There are no additional service treatment records on file at Code 13."  This reply contains a date stamp as having been received at the Nashville RO on April 28, with an envelope that contains only the Veteran's July 1979 induction examination and medical history reports.  The envelope of record with the vast majority of the service treatment records that have been associated with the claims file contains the notation "[service treatment records] submitted by Vet."  The Veteran has suggested, however, that there may be even more outstanding records that have not been associated with the claims file.

In his January 2010 notice of disagreement to the denial of service connection for carpal tunnel syndrome, the Veteran observed that the "denial stated that my service record was [quiet] for complaints and I found one.  I know there was more because I went several times."

The October 2010 RO hearing transcript reflects that the Veteran's representative noted to the Veteran that "I know you were mentioning earlier that they have it in your records that you had some lost records and are in lost and recovery."  The Veteran replied that "[s]ome of my records have been lost.  Several times that I have went to sick bay, when I requested my records stuff that they sent me back was basically the same stuff that I sent them.  I didn't get any new information."  

Based on the above information, the Board finds that the claim of entitlement to service connection for bilateral carpal tunnel syndrome cannot be adjudicated until all appropriate steps have been taken to obtain the Veteran's complete service treatment records or, alternatively, to confirm that these records are either already associated with the claims file or are unavailable.  On remand, the AMC should take all appropriate steps to obtain any outstanding service treatment records. 

Next, with respect to the claim of entitlement to service connection for an acquired psychiatric disability, the Board notes that the Veteran has claimed, in part, that he currently suffers from an acquired psychiatric disability, to include PTSD or depression, as a result of an in-service sexual assault.    

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, the Veteran contends that he was sexually assaulted while asleep in his bunk in June 1981.  As stated in the Veteran's October 2010 notice of disagreement, the Veteran has reported that he awoke during the assault but that "the perpetrator ran before the Veteran could positively identify his assailant."  The Veteran noted that he "reported this incident to the XO and was told to write up a report of the assault."  He did not write up this report for fear that "his fellow sailors may think he was homosexual" and because he "was unable to compose such a report as he had very limited writing skills."  He reported that "[a]fter the verbal report of the assault, the attitude of his superiors began to change."  

The Veteran also reported that "he found a key on top of a locker he believed may have belonged to his assailant."  He decided to try and open the locker in an effort to confirm the identity of his attacker, but "his attacker discovered what he was trying to do and accused him of attempting to steal from his locker."  The Veteran was then "placed in the brig for thirty days" and "[u]pon release the Veteran discovered that his superiors were trying to have him discharged" from service.

The Veteran's service personnel records corroborate that the Veteran had a nonjudicial punishment dated June 15, 1981, for "ART 134 Unlawful Entry," for which he was given "30 days Correction custody."  His commanding officer recommended the Veteran for discharge because he "is a Chronic [malingerer who] needs constant supervision to accomplish the most basic tasks."  It notes that he "has been counseled to no avail concerning his military performance and infractions of the UCMJ."

The Board finds that a remand for additional development of this claim is necessary.  The Board notes that the records request to the NPRC was not for the Veteran's complete service personnel file and it is not clear that the personnel records that are of record are complete.  For example, while there is a performance evaluation of record for the period from February 1981 through August 1981, giving the Veteran an overall negative review and not recommending him for advancement or retention, there are no earlier performance evaluations of record with which to compare the negative evaluation.  Furthermore, while there are multiple records in the personnel file that pertain to the aftermath of the Article 134 and the subsequent efforts to separate the Veteran from service, the claims file contains no records from the incident itself.  It therefore is unclear if the VA has obtained the entire claims file.  On remand, the Veteran's complete service personnel records must be obtained and associated with the claims file.

Furthermore, as noted above, in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, supra. 

The Board finds that the McLendon requirements are satisfied with respect to the acquired psychiatric disability claim, as the Veteran's VA medical records contain a current diagnosis of PTSD due to military sexual trauma and the Veteran has provided competent testimony of an in-service personal assault.  The Board therefore finds that a VA examination, with review of all pertinent contents of the claims file, is warranted in this case to obtain an opinion concerning whether any evidence of in-service behavioral changes may corroborate the occurrence of a claimed in-service sexual assault.

Furthermore, the Board considers one of the Veteran's other stressors, his report of having been aboard a ship that was hit by another ship with such force to result in his falling down a ladder and injuring himself, to be verified.  As noted above, a January 1980 service treatment record notes that the Veteran "has [history] of back pain since boot camp" and that he "injured [his] back falling down ladder on night of collision with other ship."  The Board further notes that the Veteran himself has submitted information from the Internet indicating that, on January 3, 1980, "[t]he Malaysian oil tanker SANTO PRESTIGE loses power and collides with the USS MILWAUKEE moored at portside in Norfolk, Va.  The collision results in a 40- by 15-foot gash in the hull of the MILWAUKEE."  The verification of this stressor should be noted in the VA examination request.  

The Veteran has also claimed entitlement to increased ratings for residuals of a bilateral mandible fracture and bilateral chondromalacia patella.  The record reflects that the Veteran was last examined for these disabilities in July 2009 (for the knees) and September 2009 (for the jaw).  The Veteran has testified that these disabilities have increased in severity since those examinations.  Therefore, the Board will remand these claims for new VA examinations.

Lastly, the claim seeking a higher rating for residuals of a bilateral mandible fracture is an initial one.  During the DRO hearing, the Veteran indicated that he was also seeking entitlement to service connection for dental trauma for outpatient treatment purposes.  The Veteran's request for dental treatment is not a separate claim.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (remanding a claim for dental disability for compensation purposes, where a claim for dental disability for VA outpatient treatment purposes was on appeal, because a previously filed claim for "Dental" "clearly constituted a claim for service-connected disability compensation for a dental disability under 38 C.F.R. § 4.150"); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his [  ] condition, whatever that is, causes him").  Accordingly, the Board has jurisdiction over the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes.  To date, the RO has not handled this issue in the first instance.  Upon remand, this must be accomplished.

While this case is on remand, the Veteran should also be given the opportunity to identify any relevant current medical records, and all appropriate steps to obtain such records should be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding current VA medical records and ensure that those copies are associated with the claims file. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers who have recently treated him for the disabilities at issue.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  The AMC should take the appropriate steps to locate any outstanding service treatment records for reasons set forth in the body of this Remand.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder.  The record should be clearly annotated to reflect that all available service treatment records are associated with the claims file.  

Also, ask the Veteran to submit copies of any service treatment records he has in his possession that show in-service treatment for symptoms of bilateral carpal tunnel syndrome.

4.  The AMC should take the appropriate steps to locate the Veteran's complete service personnel records and associate them with the claims file for reasons set forth in the body of this Remand.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder.  The record should be clearly annotated to reflect that all available service personnel records are associated with the claims file.  

5.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed.  A complete history should be elicited directly from the Veteran.  The examiner should review the record, to include service treatment and personnel records, and offer an opinion as to:

a)  Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service sexual assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.

b)  If the examiner concludes that the claimed sexual assault did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is causally related to such an incident.

c)  The examiner should offer an opinion as to whether the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is causally related to the Veteran's verified presence on the U.S.S. Milwaukee when that ship was collided with by a Malaysian oil tanker as described above.

A rationale should be provided for all opinions offered.

6.  Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral chondromalacia patella.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should provide an opinion on the impact the Veteran's bilateral knee disability has on his employability. 
 
7.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected bilateral mandible fracture.  The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner must identify any and all dental manifestations present that are associated with the Veteran's service-connected bilateral mandible fracture, and fully describe the extent and severity of those manifestations.

The examiner should specifically identify any malunion of nonunion of the mandible, and determine the degree of motion of the mandible and loss of masticatory function associated with any malunion or nonunion of the mandible.

The examiner should identify all teeth that have been lost and whether the masticatory surface may be restored by suitable prosthesis.

8.  Undertake appropriate measures for the adjudication of the issue of entitlement to service connection for a dental disability for purposes of establishing eligibility for VA outpatient dental treatment.  Complete all necessary development and provide all requisite notice.  

9.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


